CONSULTANCY AGREEMENT

 

This Consultancy Agreement (the "Agreement") is made and entered into this June
25, 2015 (the "Effective Date") by and between Lans Holdings Inc. with its
principal place of business located at 801 Brickell Avenue Suite 900, Miami FL,
33131. (the "Company") and SPSR Professionals, LLC with his principal place of
business located at 7 Priory Road, West Windsor, NJ 08550 (the "Consultant")
(hereinafter referred to individually as a "Party" and collectively as "the
Parties").

 

WHEREAS, the Company is in the business of providing payment processing systems;

 

WHEREAS, the Consultant has expertise in the area of development and management
of payment processing systems; and

 

WHEREAS, the Company desires to engage the Consultant to provide certain
services in the area of Consultant's expertise and the Consultant is willing to
provide such services to the Company;

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

1.                   Engagement and Services

 

(a)                 Engagement. The Company hereby engages the Consultant to
provide and perform the services set forth in Exhibit A attached hereto (the
"Services"), and the Consultant hereby accepts the engagement.

 

(b)                 Standard of Services. All Services to be provided by
Consultant shall be performed with promptness and diligence in a workmanlike
manner and at a level of proficiency to be expected of a consultant with the
background and experience that Consultant has represented it has. The Company
shall provide such access to its information, property and personnel as may be
reasonably required in order to permit the Consultant to perform the Services.

 

(c)                 Tools, Instruments and Equipment. Consultant shall provide
Consultant's own tools, instruments and equipment and place of performing the
Services, unless otherwise agreed between the Parties.

 

(d)                 Representation and Warranty. Consultant represents and
warrants to the Company that it is under no contractual or other restrictions or
obligations which are inconsistent with the execution of this Agreement or which
will interfere with the performance of the Services.

 

2.                   Consultancy Period

 

(a)                 Commencement. This Agreement shall commence on the Effective
Date and shall remain in effect until the completion of the Services or the
earlier termination of this Agreement as provided in Article 2 (b) (the
"Consultancy Period").

 

(b)                 Termination. This Agreement may be terminated by the
Company, without cause and without liability, by giving thirty (30) calendar
days written notice of such termination to the Consultant. This Agreement may be
terminated by either Party by giving seven (7) calendar days written notice of
such termination to the other Party in the event of a material breach by the
otherParty. "Material breach" shall include: (i) any violation of the terms of
Articles I (d), 3, 4, 5, 6, 8, 10 and 11, (ii) any other breach that a Party has
failed to cure within fourteen (14) calendar days after receipt of written
notice by the other Party, (iii) the death or physical or mental incapacity of
Consultant or any key person performing the Services on its behalf as a result
of which the Consultant or such key person becomes unable to continue the proper
performance of the Services, (iv) an act of gross negligence or willful
misconduct of a Party, and (v) the insolvency, liquidation or bankruptcy of a
Party.

 

 

 

 

(c)                 Effect of Termination. Upon the effective date of
termination of this Agreement, all legal obligations, rights and duties arising
out of this Agreement shall terminate except for such legal obligations, rights
and duties as shall have accrued prior to the effective date of termination and
except as otherwise expressly provided in this Agreement.

 

3.                   Consultancy Fee and Expenses

 

(a)                 Consultancy Fee. In consideration of the Services to be
rendered hereunder, the Company shall pay Consultant a Consultancy fee at the
rates and payable at the time and pursuant to the procedures set forth in
Exhibit A (the "Consultancy Fee").

 

(b)                 Expenses. Consultant shall be entitled to reimbursement for
all pre-approved expenses reasonably incurred in the performance of the
Services, upon submission and approval of written statements and receipts in
accordance with the then regular procedures of the Company.

 

(c)                 Payment. The Consultant shall submit to the Company a
monthly invoice detailing the Services performed during the month and the amount
due. All such invoices shall be due and payable within thi rty (30) calendar
days by the Company.

 

4.                   Work Product and License

 

(a)                 Defined. In this Agreement the term "Work Product" shall
mean all work product generated by Consultant solely or jointly with others in
the performance of the Services, including, but not limited to, any and all
information, notes, material, drawings, records, coding, diagrams, formulae,
processes, technology, firmware, software, know-how, designs, ideas, discoveries
, inventions, improvements, copyrights, trademarks and trade secrets

 

(b)                 Ownership. Consultant agrees to assign and does hereby
assign to Company all right, title and interest in and to the Work Product. All
Work Product shall be the sole and exclusive property of the Company and
Consultant will not have any rights of any kind whatsoever in such Work Product.

 

(c)                 Consultant agrees, at the request and cost of Company, to
promptly sign, execute, make and do all such deeds, documents, acts and things
as Company may reasonably require or desire to perfect Company's entire right,
title, and interest in and to any Work Product.

 

Consultant will not make any use of any of the Work Product in any manner
whatsoever without the Company's prior written consent. Al l Work Product shall
be promptly communicated to Company.

 

2

 

 

(d)                 License. In the event that Consultant integrates any work
that was previously created by The Company into any Work Product, the Consultant
shall grant to, and Company is hereby granted, a worldwide, royalty-free,
perpetual, irrevocable license to exploit the incorporated items, including, but
not limited to, any and all copyrights, patents, designs, trade secrets,
trademarks or other intellectual property rights, in connection with the Work
Product in any manner that Company deems appropriate. Consultant warrants that
it shall not knowingly incorporate into any Work Product any material that would
infringe any intellectual property rights of any third party.

 

5.                   Confidential Information

 

(a)                 Defined. In this Agreement the term "Confidential
Information" shall mean the Work Product and any and all information relating to
the Company's business, including, but not limited to, research , developments,
product plans, products , services, diagrams, formulae, processes, techniques,
technology, firmware, software, coding, know-how, designs, ideas, discoveries,
inventions, improvements, copyrights, trademarks, trade secrets, customers,
suppliers, markets, marketing, finances disclosed by Company either directly or
indirectly in writing, orally or visually, to Consultant. Confidential
Information does not include information which:

 

(i)                  is in or comes into the public domain without breach of
this Agreement by the Consultant,

(ii)                was in the possession of the Consultant prior to receipt
from the Company and was not acquired by the Consultant from the Company under
an obligation of confidentiality or non-use,

(iii)              is acquired by the Consultant from a third party not under an
obligation of confidentiality or non-use to the Company, or

(iv)               is independently developed by the Consultant without use of
any Confidential Information of the Company.

 

(b)                 Obligations of Non-Disclosure and Non-Use . Unless otherwise
agreed to in advance and in writing by the Company, Consultant will not, except
as required by law or court order, use the Confidential Information for any
purpose whatsoever other than the performance of the Services or disclose the
Confidential Information to any third party. Consultant may disclose the
Confidential Information only to those of its employees who need to know such
information. In addition, prior to any disclosure of such confidential
information to any such employee, such employee shall be made aware of the
confidential nature of the Confidential Information and shall execute, or shall
already be bound by, a non-disclosure agreement containing terms and conditions
consistent with the terms and conditions of this Agreement. In any event,
Consultant shall be responsible for any breach of the terms and conditions of
this Agreement by any of its employees. Consultant shall use the same degree of
care to avoid disclosure of the Confidential Information as it employs with
respect to its own Confidential Information of like importance, but not less
than a reasonable degree of care.

 

(c)                 Return of Confidential Information. Upon the termination or
expiration of this Agreement for any reason, or upon Company's earlier request,
Consultant will deliver to Company all of Company 's property or Confidential
Information in tangible form that Consultant may have in its possession or
control. The Consultant may retain one copy of the Confidential Information in
its legal files.

 

6.                   Interference with Business

 

(a)                 Non -Competition. During the term of this Agreement and for
one (1) year thereafter, Consultant will engage in no business or other
activities which are, directly or indirectly , competitive with the business
activities of the Company without obtaining the prior written consent of the
Company.

Exemption. The Company acknowledges that The Consultant currently acts as Owner
of SPSR Professionals, LLC, CTO of nClose, Inc., Owner/Co-founder of Hydra Conx,
LLC, CTO/Owner of PharmaAlpha, Owner of Triangulum Development Inc. Companies in
the world and may continue to do so for the duration of this contract.

3

 

 

(b)                 Non-Solicitation. Consultant agrees that for a period of one
(1) year after termination of this Agreement, Consultant shall not:

(i)                  divert or attempt to divert from the Company any business
of any kind in which it is engaged, including, without limitation, the
solicitation of or interference with any of its suppliers or customers, or

(ii)                employ, solicit for employment, or recommend for employment
any person employed by the Company, during the Consultancy Period and for a
period of one (1) year thereafter.

 

7.                   Insurance

Consultant shall maintain at its sole expense liability insurance covering the
performance of the Services by Consultant. Such insurance coverage shall have
limits and terms reasonably satisfactory to Company, and Company may require
Consultant to provide to Company a certificate of insurance evidencing such
coverage.

 

8.                   Independent Contractor

The Consultant agrees that all Services will be rendered by it as an independent
contractor and that this Agreement does not create an employer-employee
relationship between the Consultant and the Company. The Consultant shall have
no right to receive any employee benefits provided by the Company to its
employees. Consultant agrees to pay all taxes due in respect of the Consultancy
Fee and to indemnify the Company in respect of any obligation that may be
imposed on the Company to pay any such taxes or resulting from Consultant's
being determined not to be an independent contractor. This Agreement does not
authorize the Consultant to act for the Company as its agent or to make
commitments on behalf of the Company.

 

9.                   Force Majeure

Either Party shall be excused from any delay or failure in performance required
hereunder if caused by reason of any occurrence or contingency beyond its
reasonable control, including, but not limited to, acts of God, acts of war,
fire, insurrection, strikes, lock-outs or other serious labor disputes, riots,
earthquakes, floods, explosions or other acts of nature.

The obligations and rights of the Party so excused shall be extended on a
day-to-day basis for the time period equal to the period of such excusable
interruption. When such events have abated, the Parties' respective obligations
hereunder shall resume.

In the event the interruption of the excused Party's obligations continues for a
period in excess of fourteen (14) calendar days, either Party shall have the
right to terminate this Agreement upon seven (7) calendar days' prior written
notice to the other Party.

 

10.                Non-Publicitv

The Company is a US Public Company and as such is subject to certain reporting
and disclosure requirements. Each of Company and Consultant agree not to
disclose outside of their regulatory scope, the existence or contents of this
Agreement to any third party without the prior written consent of the other
Party except: (i) to its advisors, attorneys or auditors who have a need to know
such information, (ii) as required by law or court order, (iii) as required in
connection with the reorganization of a Party, or its merger into any other
corporation, or the sale by a Party of all or substantially all of its
properties or assets, or (iv) as may be required in connection with the
enforcement of this Agreement.

 

11.                Assignment

The Services to be performed by Consultant hereunder are personal in nature, and
Company has engaged Consultant as a result of Consultant's expertise relating to
such Services. Consultant, therefore, agrees that it will not assign, sell,
transfer, delegate or otherwise dispose of this Agreement or any right, duty or
obligation under this Agreement without the Company's prior written consent.
Nothing in this Agreement shall prevent the assignment by the Company of this
Agreement or any right, duty or obligation hereunder to any third party.

 

4

 

 

12.                Injunctive Relief

Consultant acknowledges that a violation of Article 5 or 6 would cause immediate
and irreparable harm to the Company for which money damages would be inadequate.
Therefore, the Company will be entitled to injunctive relief for Consultant's
breach of any of its obligations under the said Articles without proof of actual
damages and without the posting of bond or other security. Such remedy shall not
be deemed to be the exclusive remedy for such violation, but shall be in
addition to all other remedies available at law or in equity.

 

13.                Governing Law and Dispute Resolution

This Agreement shall be governed by and construed in accordance with the laws of
United States, without giving effect to any choice of law or conflict of law
provisions. The Parties consent to the non-exclusive jurisdiction and venue in
the courts of Nevada in the city of Las Vegas.

 

14.                General

This Agreement constitutes the entire agreement of the Parties on the subject
hereof and supersedes all prior understandings and instruments on such subject.
This Agreement may not be modified other than by a written instrument executed
by duly authorized representatives of the Parties.

 

No waiver of any provision of this Agreement shall constitute a waiver of any
other provision(s) or of the same provision on another occasion. Failure of
either Party to enforce any provision of this Agreement shall not constitute a
waiver of such provision or any other provision(s) of this Agreement.

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be illegal, invalid or unenforceable, such provision may be
modified by such court in compliance with the law giving effect to the intent of
the Parties and enforced as modified. All other terms and conditions of this
Agreement shall remain in full force and effect and shall be construed in
accordance with the modified provision.

 

15.                Survival of Provisions

The following provision of this Agreement shall survive the termination of this
Agreement: Articles 2 (c), 3, 4, 5, 6, 7, 8, 10 and 15 and all other provisions
of this Agreement that by their nature extend beyond the termination of this
Agreement.

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have duly
executed this Agreement by their authorized representatives as of the date first
written above.

 

Signed for on behalf of

Lans Holdings Inc.

 

 

By: /s/ Trevor Allen

Name: Trevor Allen

Title: CEO

Signed for on behalf of

SPSR Professionals

 

 

By: /s/ Ritesh Mitra

Name: Ritesh Mitra

Title: Owner

 

5

 

 

Exhibit A (the "Consultancy Services, Fee and Term")

 

1.                   Serve as Officer of the Company with title Chief Technical
Officer

 

2.                   Contribute commercial ideas and opportunities to "further
the business venture"

3.                   Participate in periodic meetings

a.                   Monthly meetings (Operations, Review of status of Technical
Projects)

b.                   Bi weekly meetings (Recap of business strategy and IT to
support revenue development efforts)

c.                    Quarterly review of your direct impact and role with the
company and board meetings

4.                   Execution of Statements of Work, defined in Exhibit B.

 

5.                   Compensation. In exchange for the above services, The
Company will compensate the Consultant $1000.00 USD per month for fourteen (14)
hours of work.

 

Additional hours of work provided by the Consultant will be billed at a rate of
Ninety Dollars ($90.00) per hour.

 

6.                   Upon signing, Consultant shall be issued shares in the
total amount equal to fifteen thousand USD divided by the share value of the
closing price on the date of signing.

 

Stock restrictions, for a period of six (6) months from issue date in accordance
with the federal securities laws.

 

While serving as Officer of the Company all sales and transfers would have to be
recorded, including such filings with the Securities and Exchange Commission as
are required.

 

The initial term of the agreement is for twelve (12) months then will be
reviewed and any relevant changes made to compensation and further terms.

6

 

 

Exhibit B (the "Consultancy Services, Fee and Term")

 

Primary project is the "IP transition management"

 

Objective: Take the leadership role and responsibility of the Production
environments:

usvt l .yowzamerchant.com

secure.payment-engine.com

secure2.suregate.net

 

Establish financial budget to provide:

System Administration of servers and network

Participate in knowledge transfer of core components of Production environments

Internalize said documentation into contracted resources with hourly/monthly
service contracts

 

Technologies/Software/Applications in scope:

 

a.                Android and iOS mobile apps known as "Payment-Engine
Terminal".

Built in HTML 5 using Phone Gap, serves as stand alone solution to merchants to
process payments

Supported readers include: Rambler and Miura M I O

Your team to add support for D&M Middleware to support the PAX D210 unit

 

b.                PHP/ Bootstrap Web application: Payment-Engine.

This is the core application in 3 branded versions: Yowza, SureGate and core
brand is Payment-Engine.

Hosted in shared PCI DSS sites provided by ZZServers Features/Funcitons we need
to add:

1.                Batching module

2.                Interface to PMN API for Legacy processing

3.                Defined "Dev Protocol" for interfacing additional processors.

 

c.                 P2PE project, phase 2

Implement LUNA PCI E card from Gemalto into a server hosted by ZZServers
"Rewrite" logic in the MCRd module, participate with us in this effort.

 

This statement of work document can be updated from time to time based on
agreement and acceptance of both parties.

 



7

 

